UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09114 THE NEEDHAM FUNDS, INC. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, New York10022-2606 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC, 811 East Wisconsin Ave, Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-7071 Date of fiscal year end: December 31 Date of reporting period: July 1, 2009 – June 30, 2010 Item 1. Proxy Voting Record. Mutual funds proxy votes 7/1/09-6/30/10 Fund Security Ticker CUSIP Proposals Proposed By Management Reccomendation Vote Cast Meeting date NEAGX 3COM CORPORATION COMS ADOPTION OF MERGER AGREEMENT, DATED 11/1/09, BY AND AMONG HEWLETT-PACKARD COMPANY, COLORADO ACQUISITION CORPORATION, A WHOLLY OWNED SUBSIDIARY OF HP COMPANY AND 3COM CORPORATION MGMT FOR FOR 1/26/2010 NEAGX 3COM CORPORATION COMS ADJOURNMENT OF THE SPECIAL MEETING. MGMT FOR FOR 1/26/2010 NEEGX 3COM CORPORATION COMS VOTE FOR BOD MGMT FOR FOR 9/23/2009 NEEGX 3COM CORPORATION COMS AMENDING AND RESTATING THE CERTIFICATE OF INCORPORATION MGMT FOR FOR 9/23/2009 NEEGX 3COM CORPORATION COMS TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MAY 2010 MGMT FOR FOR 9/23/2009 NESGX 3COM CORPORATION COMS VOTE FOR BOD MGMT FOR FOR 9/23/2009 NESGX 3COM CORPORATION COMS AMENDING AND RESTATING THE CERTIFICATE OF INCORPORATION MGMT FOR FOR 9/23/2009 NESGX 3COM CORPORATION COMS TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MAY 2010 MGMT FOR FOR 9/23/2009 NEEGX 3COM CORPORATION COMS ADOPTION OF MERGER AGREEMENT MGMT FOR FOR 1/26/2010 NEEGX 3COM CORPORATION COMS ADJOURNMENT OF THE SPECIAL MEETING MGMT FOR FOR 1/26/2010 NESGX 3COM CORPORATION COMS ADOPTION OF MERGER AGREEMENT MGMT FOR FOR 1/26/2010 NESGX 3COM CORPORATION COMS ADJOURNMENT OF THE SPECIAL MEETING MGMT FOR FOR 1/26/2010 NEAGX 3COM CORPORATION COMS ADOPTION OF MERGER AGREEMENT MGMT FOR FOR 1/26/2010 NEAGX 3COM CORPORATION COMS ADJOURNMENT OF THE SPECIAL MEETING MGMT FOR FOR 1/26/2010 NEAGX ACME PACKET INC APKT VOTE FOR BOD MGMT FOR FOR 5/25/2010 NEAGX ACME PACKET INC APKT RATIFICATION OF THE SELECTION OF ERNST & YOUNG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/25/2010 NESGX ACME PACKET INC APKT VOTE FOR BOD MGMT FOR FOR 5/25/2010 NESGX ACME PACKET INC APKT RATIFICATION OF THE SELECTION OF ERNST & YOUNG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/25/2010 NEEGX ACME PACKET INC APKT VOTE FOR BOD MGMT FOR FOR 5/25/2010 NEEGX ACME PACKET INC APKT RATIFICATION OF THE SELECTION OF ERNST & YOUNG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/25/2010 NESGX ACTUANT ATU 00508X203 VOTE FOR BOD MGMT FOR FOR 1/12/2010 NESGX ACTUANT ATU 00508X203 TO APPROVE AMENDMENT TO THE ACTUANT CORPORATION 2 MGMT FOR FOR 1/12/2010 NESGX ACTUANT ATU 00508X203 TO APPROVE THE ADOPTION OF THE ACTUANT CORPORATION 2 MGMT FOR FOR 1/12/2010 NESGX ACTUANT ATU 00508X203 TO APPROVE THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION MGMT FOR FOR 1/12/2010 NEAGX ACTUATE CORPORATION ACTU 00508B102 VOTE FOR BOD MGMT FOR FOR 5/26/2010 NEAGX ACTUATE CORPORATION ACTU 00508B102 RATIFY THE APPOINTMENT OF KPMG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/26/2010 NEAGX ACTUATE CORPORATION ACTU 00508B102 VOTE FOR BOD MGMT FOR FOR 5/26/2010 NEAGX ACTUATE CORPORATION ACTU 00508B102 RATIFY THE APPOINTMENT OF KPMG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/26/2010 NEAGX ACTUATE CORPORATION ACTU 00508B102 VOTE FOR BOD MGMT FOR FOR 5/26/2010 NEAGX ACTUATE CORPORATION ACTU 00508B102 RATIFY THE APPOINTMENT OF KPMG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/26/2010 NEEGX ADC TELECOMMUNICATIONS ADCT VOTE FOR BOD MGMT FOR FOR 2/9/2010 NEEGX ADC TELECOMMUNICATIONS ADCT PROPOSAL TO SET THE SIZE OF THE BOD AT 10. MGMT FOR FOR 2/9/2010 NEEGX ADC TELECOMMUNICATIONS ADCT PROPOSAL TO APPROVE THE 2 MGMT FOR FOR 2/9/2010 NEEGX ADC TELECOMMUNICATIONS ADCT PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS ADC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ADC'S 2 MGMT FOR FOR 2/9/2010 NEEGX AIRVANA AIRV 00950V101 TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER MGMT FOR FOR 4/9/2010 NEEGX AIRVANA AIRV 00950V101 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING MGMT FOR FOR 4/9/2010 NEEGX AIRVANA AIRV 00950V101 TO ACT UPON OTHER BUSINESS AS MAY PROPERLY COEM BEFORE THE SPECIAL MEETING AND ANY AND ALL ADJOURNED OR POSTPONED. MGMT FOR FOR 4/9/2010 NEEGX AIRVANA AIRV 00950V101 TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER MGMT FOR FOR 4/9/2010 NEEGX AIRVANA AIRV 00950V101 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING MGMT FOR FOR 4/9/2010 NEEGX AIRVANA AIRV 00950V101 TO ACT UPON OTHER BUSINESS AS MAY PROPERLY COEM BEFORE THE SPECIAL MEETING AND ANY AND ALL ADJOURNED OR POSTPONED. MGMT FOR FOR 4/9/2010 NESGX AIRVANA AIRV 00950V101 TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER MGMT FOR FOR 4/9/2010 NESGX AIRVANA AIRV 00950V101 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING MGMT FOR FOR 4/9/2010 NESGX AIRVANA AIRV 00950V101 TO ACT UPON OTHER BUSINESS AS MAY PROPERLY COEM BEFORE THE SPECIAL MEETING AND ANY AND ALL ADJOURNED OR POSTPONED. MGMT FOR FOR 4/9/2010 NEAGX AIRVANA AIRV 00950V101 TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER MGMT FOR FOR 4/9/2010 NEAGX AIRVANA AIRV 00950V101 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING MGMT FOR FOR 4/9/2010 NEAGX AIRVANA AIRV 00950V101 TO ACT UPON OTHER BUSINESS AS MAY PROPERLY COEM BEFORE THE SPECIAL MEETING AND ANY AND ALL ADJOURNED OR POSTPONED. MGMT FOR FOR 4/9/2010 NEAGX AIRVANA AIRV 00950V101 TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER MGMT FOR FOR 4/9/2010 NEAGX AIRVANA AIRV 00950V101 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF ADOPTION OF THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING MGMT FOR FOR 4/9/2010 NEAGX AIRVANA AIRV 00950V101 TO ACT UPON OTHER BUSINESS AS MAY PROPERLY COEM BEFORE THE SPECIAL MEETING AND ANY AND ALL ADJOURNED OR POSTPONED. MGMT FOR FOR 4/9/2010 NESGX ALLIANCE HEALTHCARE SERVICES AIQ VOTE FOR BOD MGMT FOR FOR 5/27/2010 NESGX ALLIANCE HEALTHCARE SERVICES AIQ RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR 5/27/2010 NEAGX ALLIANCE HEALTHCARE SERVICES AIQ VOTE FOR BOD MGMT FOR FOR 5/27/2010 NEAGX ALLIANCE HEALTHCARE SERVICES AIQ RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR 5/27/2010 NEAGX ANADIGICS, INC ANAD VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEAGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR 5/13/2010 NEAGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 5/13/2010 NEAGX ANADIGICS, INC ANAD RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCOUNTANTS MGMT FOR FOR 5/13/2010 NEEGX ANADIGICS, INC ANAD VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEEGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR 5/13/2010 NEEGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 5/13/2010 NEEGX ANADIGICS, INC ANAD RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCOUNTANTS MGMT FOR FOR 5/13/2010 NESGX ANADIGICS, INC ANAD VOTE FOR BOD MGMT FOR FOR 5/13/2010 NESGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR 5/13/2010 NESGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 5/13/2010 NESGX ANADIGICS, INC ANAD RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCOUNTANTS MGMT FOR FOR 5/13/2010 NEAGX ANADIGICS, INC ANAD VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEAGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE 2 MGMT FOR FOR 5/13/2010 NEAGX ANADIGICS, INC ANAD APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 5/13/2010 NEAGX ANADIGICS, INC ANAD RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCOUNTANTS MGMT FOR FOR 5/13/2010 NESGX ANAREN, INC. ANEN VOTE FOR BOD MGMT FOR FOR 11/5/2009 NESGX ANAREN, INC. ANEN APPROVE THE AMENDMENT TO THE ANAREN INC 2 MGMT FOR FOR 11/5/2009 NESGX ANAREN, INC. ANEN RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 11/5/2009 NEAGX APPLE, INC. APPL TO CONSIDER A SH PROPOSAL ENTITLED "SUSTAINABILITY REPORT" IF PROPERLY PRESENTED AT THE MEETING. SHAREHOLDER AGAINST AGAINST 2/25/2010 NEAGX APPLE, INC. APPL TO CONSIDER A SH PROPOSAL ENTITLED "AMEND CORP BYLAWS ESTABLISHING A BOARD COMMITTEE ON SUSTAINABILITY" IF PROPERLY PRESENTED AT THE MEETING. SHAREHOLDER AGAINST AGAINST 2/25/2010 NEAGX APPLE, INC. APPL VOTE FOR BOD MGMT FOR FOR 2/25/2010 NEAGX APPLE, INC. APPL TO APPROVE AMENDMENTS TO THE APPLE INC 2 MGMT FOR FOR 2/25/2010 NEAGX APPLE, INC. APPL TO APPROVE AMENDMENTS TO THE APPLE INC. 1 MGMT FOR FOR 2/25/2010 NEAGX APPLE, INC. APPL TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR 2/25/2010 NEAGX APPLE, INC. APPL TO RATIFY THE APPT OF ERNST& YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR FY 2010 MGMT FOR FOR 2/25/2010 NESGX ARCSIGHT ARST VOTE FOR BOD MGMT FOR FOR 9/24/2009 NESGX ARCSIGHT ARST TO RATIFY THE APPOINTMENT OF ERNST AND YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ARCSIGHT INC. FOR ITS FISCAL YEAR ENDING APRIL 30, 2010. MGMT FOR FOR 9/24/2009 NESGX ARUBA NETWORKS, INC. ARUN VOTE FOR BOD MGMT FOR FOR 11/9/2009 NESGX ARUBA NETWORKS, INC. ARUN RATIFICATION OF THE APPOINTMENT OF PWC LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY ENDING 7/31/10 MGMT FOR FOR 11/9/2009 NEEGX ASPEN TECHNOLOGY INC AZPN VOTE FOR BOD MGMT FOR FOR 4/15/2010 NEEGX ASPEN TECHNOLOGY INC AZPN ADOPTION OF ASPEN TECHNOLOGY INC 2 MGMT FOR FOR 4/15/2010 NESGX ASPEN TECHNOLOGY INC AZPN VOTE FOR BOD MGMT FOR FOR 4/15/2010 NESGX ASPEN TECHNOLOGY INC AZPN ADOPTION OF ASPEN TECHNOLOGY INC 2 MGMT FOR FOR 4/15/2010 NEEGX ASPEN TECHNOLOGY INC AZPN VOTE FOR BOD ISSUER FOR FOR 8/20/2009 NESGX ASPEN TECHNOLOGY INC AZPN VOTE FOR BOD ISSUER FOR FOR 8/20/2009 NEAGX ATA INC. ATAI 00211V106 REELECTION OF ANDREW YAN AS A CLASS B DIRECTOR MGMT FOR FOR 12/21/2009 NEAGX ATA INC. ATAI 00211V106 APPOINTMENT OF KPMG AS THE COMPANY'S INDEPENDENT AUDITOR FO RTHE FISCAL YEAR ENDING MARCH 31, 2010 MGMT FOR FOR 12/21/2009 NESGX ATMI INC ATMI 00207R101 VOTE FOR BOD MGMT FOR FOR 5/26/2010 NESGX ATMI INC ATMI 00207R101 APPROVE THE COMPANY'S 2 MGMT FOR FOR 5/26/2010 NESGX ATMI INC ATMI 00207R101 RATIFY THE APPOINTMENT OF ERNST & YOUNG MGMT FOR FOR 5/26/2010 NESGX ATP OIL & GAS CORP ATPG 00208J108 VOTE FOR BOD MGMT FOR FOR 6/4/2010 NESGX ATP OIL & GAS CORP ATPG 00208J108 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR 2010 MGMT FOR FOR 6/4/2010 NESGX ATP OIL & GAS CORP ATPG 00208J108 APPROVE ATP'S STOCK PLAN MGMT FOR FOR 6/4/2010 NESGX ATP OIL & GAS CORP ATPG 00208J108 APPROVE AMENDMENTS TO ATP'S RESTATED ARTICLES OF INCORPORATION IN ORDER TO CONFORM WITH THE REQUIREMENTS OF THE TEXAS BUSINESS ORGANIZATIONS CODE MGMT FOR FOR 6/4/2010 NEEGX BECTON, DICKINSON & CO BDX VOTE FOR BOD MGMT FOR FOR 2/2/2010 NEEGX BECTON, DICKINSON & CO BDX RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 2/2/2010 NEEGX BECTON, DICKINSON & CO BDX APPROVAL OF A BY-LAW AMENDMENT REGARDING SPECIAL SHAREHOLDER MEETINGS MGMT FOR FOR 2/2/2010 NEEGX BECTON, DICKINSON & CO BDX APPROVAL OF AN AMENDMENT TO THE 2 MGMT FOR FOR 2/2/2010 NEEGX BECTON, DICKINSON & CO BDX APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS MGMT FOR FOR 2/2/2010 NEAGX BECTON, DICKINSON & CO BDX VOTE FOR BOD MGMT FOR FOR 2/2/2010 NEAGX BECTON, DICKINSON & CO BDX RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 2/2/2010 NEAGX BECTON, DICKINSON & CO BDX APPROVAL OF A BY-LAW AMENDMENT REGARDING SPECIAL SHAREHOLDER MEETINGS MGMT FOR FOR 2/2/2010 NEAGX BECTON, DICKINSON & CO BDX APPROVAL OF AN AMENDMENT TO THE 2 MGMT FOR FOR 2/2/2010 NEAGX BECTON, DICKINSON & CO BDX APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS MGMT FOR FOR 2/2/2010 NEEGX BECTON, DICKINSON & CO BDX MAJORITY VOTING SHAREHOLDER AGAINST AGAINST 2/2/2010 NEEGX BECTON, DICKINSON & CO BDX CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 2/2/2010 NEAGX BECTON, DICKINSON & CO BDX MAJORITY VOTING SHAREHOLDER AGAINST AGAINST 2/2/2010 NEAGX BECTON, DICKINSON & CO BDX CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 2/2/2010 NEEGX BROOKS AUTOMATION BRKS VOTE FOR BOD MGMT FOR FOR 2/4/2010 NEEGX BROOKS AUTOMATION BRKS RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 2/4/2010 NESGX BROOKS AUTOMATION BRKS VOTE FOR BOD MGMT FOR FOR 2/4/2010 NESGX BROOKS AUTOMATION BRKS RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 2/4/2010 NEAGX BROOKS AUTOMATION BRKS VOTE FOR BOD MGMT FOR FOR 2/4/2010 NEAGX BROOKS AUTOMATION BRKS RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 2/4/2010 NESGX CALLIDUS SOFTWARE CALD 13123E500 VOTE FOR BOD MGMT FOR FOR 6/1/2010 NESGX CALLIDUS SOFTWARE CALD 13123E500 RATIFY THE APPOINTMENT OF KPMG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 6/1/2010 NEAGX CANDELA CORPORATION CLZR TO ADOPT AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED 9/8/09, AMONG SYNERON MEDICAL LTD, AN INDIRECT WHOLLY OWNED SUBSIDIARY OF SYNERON MEDICAL LTD, AND CANDELA CORPORATION, AS AMENDED BY AMENDMENT NO 1 TO AAGREEMENT AND PLAN OF MERGER, ALL AS MORE FULLY DESCRIBED IN TEH PROXY STATEMENT. MGMT FOR FOR 1/5/2010 NEAGX CANDELA CORPORATION CLZR TO CONSIDER AND VOTE UPONA PROPOSAL TO APPROVE ONE OR MORE ADJOURNMENTS OF THE SPECIAL MEETING TO A LATER DATE OR TIME, IF NECESSARY OR APPROPRIATE, TO PERMIT SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OFTHAT SPECIAL MEETING, OR AT ANY ADJOURNMENT OR POSTPONEMENT OF HTAT MEETING, TO ADOPT AND APPROVE THE MERGER AGREEMENT. MGMT FOR FOR 1/5/2010 NEAGX CARDIONET INC BEAT 14159L103 VOTE FOR BOD MGMT FOR FOR 5/7/2010 NEAGX CARDIONET INC BEAT 14159L103 RATIFY APPT OF ERNST & YOUNG AS INDEPENDENT AUDITORS MGMT FOR FOR 5/7/2010 NEAGX CARMAX INC KMX VOTE FOR BOD MGMT FOR FOR 6/28/2010 NEAGX CARMAX INC KMX RATIFICATION OF THE SELECTION OF KPMG MGMT FOR FOR 6/28/2010 NEEGX CARMAX INC KMX VOTE FOR BOD MGMT FOR FOR 6/28/2010 NEEGX CARMAX INC KMX RATIFICATION OF THE SELECTION OF KPMG MGMT FOR FOR 6/28/2010 NESGX CARMAX INC KMX VOTE FOR BOD MGMT FOR FOR 6/28/2010 NESGX CARMAX INC KMX RATIFICATION OF THE SELECTION OF KPMG MGMT FOR FOR 6/28/2010 NESGX CARRIZO OIL & GAS CRZO VOTE FOR BOD MGMT FOR FOR 5/18/2010 NESGX CARRIZO OIL & GAS CRZO RATIFY THE APPOINTMENT OF KPMG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/18/2010 NEEGX CHESAPEAKE ENERGY CHK SHAREHOLDER PROPOSAL RELATING TO ANNUAL CASH BONUSES TO NAMED EXECUTIVE OFFICERS SHAREHOLDER AGAINST AGAINST 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK SHAREHOLDER PROPOSAL REGARDING EXECUTIVE PARTICIPATION IN DERIVATIVE OR SPECULATIVE TRANSACTIONS INVOLVING STOCK SHAREHOLDER AGAINST AGAINST 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION SHAREHOLDER AGAINST AGAINST 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK SHAREHOLDER PROPOSAL RELATING TO HYDRAULIC FRACTURING SHAREHOLDER AGAINST AGAINST 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK SHAREHOLDER PROPOSAL RELATING TO A SUTAINABILITY REPORT SHAREHOLDER AGAINST AGAINST 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK VOTE FOR BOD MGMT FOR FOR 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN MGMT FOR FOR 6/11/2010 NEEGX CHESAPEAKE ENERGY CHK RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS MGMT FOR FOR 6/11/2010 NEEGX COGNEX CGNX VOTE FOR BOD MGMT FOR FOR 4/22/2010 NEEGX COGNEX CGNX VOTE FOR BOD MGMT FOR FOR 4/22/2010 NEAGX COGO GROUP COGO VOTE FOR BOD MGMT FOR FOR 12/22/2009 NEAGX COGO GROUP COGO TO APPROVE THE COMPANY'S 2 MGMT FOR FOR 12/22/2009 NEAGX COGO GROUP COGO RATIFICATION OF THE APPT OF KPMG AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING 2010. MGMT FOR FOR 12/22/2009 NEEGX COMCAST CORPORATION CMCSA 20030N101 PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS SHAREHOLDER AGAINST AGAINST 5/20/2010 NEEGX COMCAST CORPORATION CMCSA 20030N101 ADOPT AND DISCLOSE A SUCCESSION PLANNING POLICY AND ISSUE ANNUAL REPORTS ON SUCCESSION PLAN SHAREHOLDER AGAINST AGAINST 5/20/2010 NEEGX COMCAST CORPORATION CMCSA 20030N101 TO REQUIRE THAT THE CHAIRMAN OF THE BOARD NOT BE A CURRENT OR FORMER EXECUTIVE OFFICER SHAREHOLDER AGAINST AGAINST 5/20/2010 NEEGX COMCAST CORPORATION CMCSA 20030N101 VOTE FOR BOD MGMT FOR FOR 5/20/2010 NEEGX COMCAST CORPORATION CMCSA 20030N101 APPOINTMENT OF INDEPENDENT AUDITORS MGMT FOR FOR 5/20/2010 NEEGX COMCAST CORPORATION CMCSA 20030N101 APPROVAL OF OUR 2 MGMT FOR FOR 5/20/2010 NESGX COMPTON PETROLEUM CMZ TO SET NUMBER OF DIRECTORS AT EIGHT MGMT FOR FOR 5/12/2010 NESGX COMPTON PETROLEUM CMZ VOTE FOR BOD MGMT FOR FOR 5/12/2010 NESGX COMPTON PETROLEUM CMZ APPOINTMENT OF GRANT THORNTON AS AUDITORS FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION MGMT FOR FOR 5/12/2010 NESGX COMPTON PETROLEUM CMZ ALL UNALLOCATED OPTIONS ISSUABLE UNDER THE STOCK OPTION PLAN ARE APPROVED AND AUTHORIZED, TO BE EFFECTIVE UNTIL THE DATE THAT IS THREE YEARS FROM THE DATE OF THIS MEETING MGMT FOR FOR 5/12/2010 NEEGX CONMED CORPORATION CNMD VOTE FOR BOD MGMT FOR FOR 5/20/2010 NEEGX CONMED CORPORATION CNMD RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/20/2010 NEEGX CONMED CORPORATION CNMD APPROVAL OF THE AMENDED AND RESTATED 2007 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN MGMT FOR FOR 5/20/2010 NESGX CONMED CORPORATION CNMD VOTE FOR BOD MGMT FOR FOR 5/20/2010 NESGX CONMED CORPORATION CNMD RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/20/2010 NESGX CONMED CORPORATION CNMD APPROVAL OF THE AMENDED AND RESTATED 2007 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN MGMT FOR FOR 5/20/2010 NEEGX COVIDIEN PLC 6CO G2554F15 TO RECEIVE AND CONSIDER THE COMPANY'S IRISH STATUTORY ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITORS THEREON. MGMT FOR FOR 3/16/2010 NEEGX COVIDIEN PLC 6CO G2554F15 VOTE FOR BOD MGMT FOR FOR 3/16/2010 NEEGX COVIDIEN PLC 6CO G2554F15 TO APPOINT INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. MGMT FOR FOR 3/16/2010 NEEGX COVIDIEN PLC 6CO G2554F15 TO AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. MGMT FOR FOR 3/16/2010 NEEGX COVIDIEN PLC 6CO G2554F15 TO AUTHORIZE THE REISSUE PRICE RANGE OF TREASURY SHEETS, MGMT FOR FOR 3/16/2010 NESGX CYBEROPTICS CORPORATION CYBE VOTE FOR BOD MGMT FOR FOR 5/21/2010 NESGX CYBEROPTICS CORPORATION CYBE RATIFY SELECTION OF GRANT THORNTON AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/21/2010 NEAGX DAKTRONICS INC DKT VOTE FOR BOD ISSUER FOR FOR 8/26/2009 NEAGX DAKTRONICS INC DKT TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF OUR BOD OF E&Y LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2010 MGMT FOR FOR 8/26/2009 NEAGX DAKTRONICS INC DKT TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT(S) THEREOF. MGMT FOR FOR 8/26/2009 NEEGX DICE HOLDINGS INC DHX VOTE FOR BOD MGMT FOR FOR 4/23/2010 NEEGX DICE HOLDINGS INC DHX RATIFY SELECTION OF DELOITTE & TOUCHE AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 4/23/2010 NEAGX DICE HOLDINGS INC DHX VOTE FOR BOD MGMT FOR FOR 4/23/2010 NEAGX DICE HOLDINGS INC DHX RATIFY SELECTION OF DELOITTE & TOUCHE AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 4/23/2010 NEEGX DICK'S SPORTING GOODS INC DKS VOTE FOR BOD MGMT FOR FOR 6/2/2010 NEEGX DICK'S SPORTING GOODS INC DKS RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/2/2010 NEEGX DICK'S SPORTING GOODS INC DKS APPROVE THE DICK'S SPORTING GOODS AMENDED AND RESTATED 2 MGMT FOR FOR 6/2/2010 NEAGX DICK'S SPORTING GOODS INC DKS VOTE FOR BOD MGMT FOR FOR 6/2/2010 NEAGX DICK'S SPORTING GOODS INC DKS RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/2/2010 NEAGX DICK'S SPORTING GOODS INC DKS APPROVE THE DICK'S SPORTING GOODS AMENDED AND RESTATED 2 MGMT FOR FOR 6/2/2010 NEAGX DICK'S SPORTING GOODS INC DKS VOTE FOR BOD MGMT FOR FOR 6/2/2010 NEAGX DICK'S SPORTING GOODS INC DKS RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/2/2010 NEAGX DICK'S SPORTING GOODS INC DKS APPROVE THE DICK'S SPORTING GOODS AMENDED AND RESTATED 2 MGMT FOR FOR 6/2/2010 NESGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO APPROVE AMENDING THE FUND'S POLICY REGARDING BORROWING MGMT FOR FOR 11/16/2009 NESGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO APPROVE AMENDING THE FUND'S POLICY REGARDING Lending MGMT FOR FOR 11/16/2009 NESGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO PERMIT INVESTMENT IN OTHER INVESTMENT COMPANIES MGMT FOR FOR 11/16/2009 NEAGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO APPROVE AMENDING THE FUND'S POLICY REGARDING BORROWING MGMT FOR FOR 11/16/2009 NEAGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO APPROVE AMENDING THE FUND'S POLICY REGARDING Lending MGMT FOR FOR 11/16/2009 NEAGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO PERMIT INVESTMENT IN OTHER INVESTMENT COMPANIES MGMT FOR FOR 11/16/2009 NEEGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO APPROVE AMENDING THE FUND'S POLICY REGARDING BORROWING MGMT FOR FOR 11/16/2009 NEEGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO APPROVE AMENDING THE FUND'S POLICY REGARDING Lending MGMT FOR FOR 11/16/2009 NEEGX DREYFUS TREASURY PRIME CASH MGMT DIRXX TO APPROVE CHANGES TO FUNDAMENTAL POLICIES AND INVESTMENT RESTRICTIONS: TO PERMIT INVESTMENT IN OTHER INVESTMENT COMPANIES MGMT FOR FOR 11/16/2009 NESGX DTS INC DTSI 23335C101 VOTE FOR BOD MGMT FOR FOR 6/4/2010 NESGX DTS INC DTSI 23335C101 RATIFY THE APPOINTMENT OF GRANT THORNTON MGMT FOR FOR 6/4/2010 NEAGX DTS INC DTSI 23335C101 VOTE FOR BOD MGMT FOR FOR 6/4/2010 NEAGX DTS INC DTSI 23335C101 RATIFY THE APPOINTMENT OF GRANT THORNTON MGMT FOR FOR 6/4/2010 NESGX ECLIPSYS CORPORATION ECLP VOTE FOR BOD MGMT FOR FOR 5/7/2010 NESGX ECLIPSYS CORPORATION ECLP RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/7/2010 NEAGX ECLIPSYS CORPORATION ECLP VOTE FOR BOD MGMT FOR FOR 5/7/2010 NEAGX ECLIPSYS CORPORATION ECLP RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/7/2010 NEEGX ECLIPSYS CORPORATION ECLP VOTE FOR BOD MGMT FOR FOR 5/7/2010 NEEGX ECLIPSYS CORPORATION ECLP RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/7/2010 NEEGX ELECTRO SCIENTIFIC INDUSTRIES ESIO A VOTE FOR ELECTION OF THE FOLLOWING NOMINEES: 01-JON D. TOMPKINS, 02-RICHARD J. FAUBERT MGMT FOR FOR 8/13/2009 NEEGX ELECTRO SCIENTIFIC INDUSTRIES ESIO TO APPROVE AN AMENDMENT TO THE 1 MGMT FOR FOR 8/13/2009 NEEGX ELECTRO SCIENTIFIC INDUSTRIES ESIO TO RATIFY THE APPOINTMENT OF KPMG LLP AS ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 3, 2010. MGMT FOR FOR 8/13/2009 NESGX ELECTRO SCIENTIFIC INDUSTRIES ESIO A VOTE FOR ELECTION OF THE FOLLOWING NOMINEES: 01-JON D. TOMPKINS, 02-RICHARD J. FAUBERT MGMT FOR FOR 8/13/2009 NESGX ELECTRO SCIENTIFIC INDUSTRIES ESIO TO APPROVE AN AMENDMENT TO THE 1 MGMT FOR FOR 8/13/2009 NESGX ELECTRO SCIENTIFIC INDUSTRIES ESIO TO RATIFY THE APPOINTMENT OF KPMG LLP AS ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 3, 2010. MGMT FOR FOR 8/13/2009 NESGX ELECTRONICS FOR IMAGING EFII VOTE FOR BOD MGMT FOR FOR 5/27/2010 NESGX ELECTRONICS FOR IMAGING EFII RATIFY THE APPOINTMENT OF THE COMPANY'S IND. REG. PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/27/2010 NEEGX ELECTRONICS FOR IMAGING EFII VOTE FOR BOD MGMT FOR FOR 5/27/2010 NEEGX ELECTRONICS FOR IMAGING EFII RATIFY THE APPOINTMENT OF THE COMPANY'S IND. REG. PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/27/2010 NEAGX ELECTRONICS FOR IMAGING EFII VOTE FOR BOD MGMT FOR FOR 5/27/2010 NEAGX ELECTRONICS FOR IMAGING EFII RATIFY THE APPOINTMENT OF THE COMPANY'S IND. REG. PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/27/2010 NEEGX EMS TECHNOLOGIES ELMG 26873N108 VOTE FOR BOD MGMT FOR FOR 5/11/2010 NEEGX EMS TECHNOLOGIES ELMG 26873N108 RATIFY THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 5/11/2010 NEEGX EMS TECHNOLOGIES ELMG 26873N108 VOTE FOR BOD MGMT FOR FOR 5/11/2010 NEEGX EMS TECHNOLOGIES ELMG 26873N108 RATIFY THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 5/11/2010 NESGX EMS TECHNOLOGIES ELMG 26873N108 VOTE FOR BOD MGMT FOR FOR 5/11/2010 NESGX EMS TECHNOLOGIES ELMG 26873N108 RATIFY THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 5/11/2010 NESGX ENTEGRIS, INC ENTG 29362U104 VOTE FOR BOD MGMT FOR FOR 5/5/2010 NESGX ENTEGRIS, INC ENTG 29362U104 RATIFY APPOINTMENT OF KPMG AS REGISTERED INDEPENDENT PUBLIC ACCOUNTANT FOR FY 2010 MGMT FOR FOR 5/5/2010 NESGX ENTEGRIS, INC ENTG 29362U104 APPROVE ENTEGRIS 2 MGMT FOR FOR 5/5/2010 NEEGX ENTEGRIS, INC ENTG 29362U104 VOTE FOR BOD MGMT FOR FOR 5/5/2010 NEEGX ENTEGRIS, INC ENTG 29362U104 RATIFY APPOINTMENT OF KPMG AS REGISTERED INDEPENDENT PUBLIC ACCOUNTANT FOR FY 2010 MGMT FOR FOR 5/5/2010 NEEGX ENTEGRIS, INC ENTG 29362U104 APPROVE ENTEGRIS 2 MGMT FOR FOR 5/5/2010 NESGX ENTEGRIS, INC ENTG 29362U104 VOTE FOR BOD MGMT FOR FOR 5/5/2010 NESGX ENTEGRIS, INC ENTG 29362U104 RATIFY APPOINTMENT OF KPMG AS REGISTERED INDEPENDENT PUBLIC ACCOUNTANT FOR FY 2010 MGMT FOR FOR 5/5/2010 NESGX ENTEGRIS, INC ENTG 29362U104 APPROVE ENTEGRIS 2 MGMT FOR FOR 5/5/2010 NEAGX ENTEGRIS, INC ENTG 29362U104 VOTE FOR BOD MGMT FOR FOR 5/5/2010 NEAGX ENTEGRIS, INC ENTG 29362U104 RATIFY APPOINTMENT OF KPMG AS REGISTERED INDEPENDENT PUBLIC ACCOUNTANT FOR FY 2010 MGMT FOR FOR 5/5/2010 NEAGX ENTEGRIS, INC ENTG 29362U104 APPROVE ENTEGRIS 2 MGMT FOR FOR 5/5/2010 NEAGX ENTROPIC COMMUNICATIONS ENTR 29384R105 VOTE FOR BOD MGMT FOR FOR 5/20/2010 NEAGX ENTROPIC COMMUNICATIONS ENTR 29384R105 RATIFY THE APPOINTMENT OF ERNST & YOUNG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/20/2010 NESGX ENTROPIC COMMUNICATIONS ENTR 29384R105 VOTE FOR BOD MGMT FOR FOR 5/20/2010 NESGX ENTROPIC COMMUNICATIONS ENTR 29384R105 RATIFY THE APPOINTMENT OF ERNST & YOUNG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/20/2010 NEEGX ENTROPIC COMMUNICATIONS ENTR 29384R105 VOTE FOR BOD MGMT FOR FOR 5/20/2010 NEEGX ENTROPIC COMMUNICATIONS ENTR 29384R105 RATIFY THE APPOINTMENT OF ERNST & YOUNG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/20/2010 NEAGX EXPRESS SCRIPTS, INC ESRX STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 5/5/2010 NEAGX EXPRESS SCRIPTS, INC ESRX STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR SHAREHOLDER AGAINST AGAINST 5/5/2010 NEEGX EXPRESS SCRIPTS, INC ESRX STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 5/5/2010 NEAGX EXPRESS SCRIPTS, INC ESRX VOTE FOR BOD MGMT FOR FOR 5/5/2010 NEAGX EXPRESS SCRIPTS, INC ESRX RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/5/2010 NEEGX EXPRESS SCRIPTS, INC ESRX STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR SHAREHOLDER AGAINST AGAINST 5/5/2010 NESGX EXPRESS SCRIPTS, INC ESRX STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 5/5/2010 NEEGX EXPRESS SCRIPTS, INC ESRX VOTE FOR BOD MGMT FOR FOR 5/5/2010 NEEGX EXPRESS SCRIPTS, INC ESRX RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/5/2010 NESGX EXPRESS SCRIPTS, INC ESRX STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR SHAREHOLDER AGAINST AGAINST 5/5/2010 NESGX EXPRESS SCRIPTS, INC ESRX VOTE FOR BOD MGMT FOR FOR 5/5/2010 NESGX EXPRESS SCRIPTS, INC ESRX RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/5/2010 NEAGX FCSTONE GROUP, INC. FCSX 31308T100 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 1, 2009, BY AND AMONG INTERNATIONAL ASSETS HOLDING CORP, A DELAWARE CORP, INTERNATIONAL ASSETS ACQUISITION CORP, A DELAWARE CORP AND A WHOLLY OWNED SUBSIDIARY OF INTERNATIONAL ASSETS AND FCSTONE GROUP, INC. MGMT FOR FOR 9/25/2009 NEAGX FCSTONE GROUP, INC. FCSX 31308T100 PROPOSAL TO ADJOURN THE SPECIAL MEETING, INCLUDING IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGERAGREEMENT. MGMT FOR FOR 9/25/2009 NEAGX FCSTONE GROUP, INC. FCSX 31308T100 SUCH OTHER MATTERS, RELATED TO THE FOREGOING OR OTHERWISE, AS PROPERLY MAY COME BEFORE THE SPECIAL MEETING OR ANY ADJOURNMENT THEREOF (THE COMPANY'S BOD HAS ADVISED THAT AT PRESENT IT KNOWS OF NO OTHER BUSINESS TO BE PRESENTED BY OR ON BEHALF OF THE COMPANYOR ITS MANAGEMENT AT THE SPECIAL MEETING.) MGMT FOR FOR 9/25/2009 NEEGX FSI INTERNATIONAL FSII VOTE FOR BOD MGMT FOR FOR 1/20/2010 NEEGX FSI INTERNATIONAL FSII PROPOSAL TO APPROVE AN AMENDMENT OF THE FSI INTERNATIONAL 2,000. MGMT FOR FOR 1/20/2010 NEEGX FSI INTERNATIONAL FSII PROPOSAL TO APPROVE AN AMENDMENT OF THE FSII EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THEAGGREGATE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN BY 1,000,000. MGMT FOR FOR 1/20/2010 NEEGX FSI INTERNATIONAL FSII RATIFY THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 1/20/2010 NEAGX GEN-PROBE GPRO 36866T103 VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEAGX GEN-PROBE GPRO 36866T103 RATIFY THE SELECTION OF ERNST & YOUNG AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMEBER 31, 2010 MGMT FOR FOR 5/13/2010 NEAGX GEN-PROBE GPRO 36866T103 RATIFY THE BOARD OF DIRECTORS ELECTION OF BRIAN A MCNAMEE TO THE BOARD MGMT FOR FOR 5/13/2010 NEEGX GEN-PROBE GPRO 36866T103 VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEEGX GEN-PROBE GPRO 36866T103 RATIFY THE SELECTION OF ERNST & YOUNG AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMEBER 31, 2010 MGMT FOR FOR 5/13/2010 NEEGX GEN-PROBE GPRO 36866T103 RATIFY THE BOARD OF DIRECTORS ELECTION OF BRIAN A MCNAMEE TO THE BOARD MGMT FOR FOR 5/13/2010 NEAGX GENTIVA HEALTH SERVICES GTIV 37247A102 VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEAGX GENTIVA HEALTH SERVICES GTIV 37247A102 RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/13/2010 NEAGX GENTIVA HEALTH SERVICES GTIV 37247A102 APPROVAL OF PERFORMANCE CRITERIA UNDER COMPANY'S EXECUTIVE OFFICERS BONUS PLAN MGMT FOR FOR 5/13/2010 NEAGX GENTIVA HEALTH SERVICES GTIV 37247A102 APPROVAL OF AMENDMENT TO COMPANY'S EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 5/13/2010 NEAGX GILEAD SCIENCES GILD VOTE FOR BOD MGMT FOR FOR 5/11/2010 NEAGX GILEAD SCIENCES GILD RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCOUNTING FIRM FOR FY 2010 MGMT FOR FOR 5/11/2010 NEAGX GILEAD SCIENCES GILD IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT A MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY LAWS SHAREHOLDER AGAINST AGAINST 5/11/2010 NESGX HANSEN MEDICAL HNSN VOTE FOR BOD MGMT FOR FOR 6/15/2010 NESGX HANSEN MEDICAL HNSN RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 6/15/2010 NEEGX HONEYWELL HON VOTE FOR BOD MGMT FOR FOR 4/26/2010 NEEGX HONEYWELL HON APPROVAL OF INDEPENDENT ACCOUNTANTS MGMT FOR FOR 4/26/2010 NEEGX HONEYWELL HON AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION - RIGHT TO CALL A SPECIAL MEETING OF SH MGMT FOR FOR 4/26/2010 NEEGX HONEYWELL HON ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 4/26/2010 NEEGX HONEYWELL HON SH ACTION BY WRITTEN CONSENT SHAREHOLDER AGAINST AGAINST 4/26/2010 NEEGX HONEYWELL HON INDEPENDENT CHAIRMAN SHAREHOLDER AGAINST AGAINST 4/26/2010 NEEGX HONEYWELL HON HUMAN RIGHTS - DEVELOP AND ADOPT POLICIES SHAREHOLDER AGAINST AGAINST 4/26/2010 NEAGX ICONIX BRAND GROUP ICON VOTE FOR BOD MGMT FOR FOR 8/13/2009 NEAGX ICONIX BRAND GROUP ICON TO APPROVE THE ADOPTION OF THE COMPANY'S 2 MGMT FOR FOR 8/13/2009 NEAGX ICONIX BRAND GROUP ICON RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. ISSUER FOR FOR 8/13/2009 NEEGX ICONIX BRAND GROUP ICON TO APPROVE THE ADOPTION OF THE COMPANY'S 2 ISSUER FOR FOR 8/13/2009 NEEGX ICONIX BRAND GROUP ICON RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. ISSUER FOR FOR 8/13/2009 NEAGX ICX TECHNOLOGIES ICXT 44934T105 VOTE FOR BOD MGMT FOR FOR 6/9/2010 NEAGX ICX TECHNOLOGIES ICXT 44934T105 RATIFY THE APPOINTMENT OF GRANT THORNTON MGMT FOR FOR 6/9/2010 NEEGX ICX TECHNOLOGIES ICXT 44934T105 VOTE FOR BOD MGMT FOR FOR 6/9/2010 NEEGX ICX TECHNOLOGIES ICXT 44934T105 RATIFY THE APPOINTMENT OF GRANT THORNTON MGMT FOR FOR 6/9/2010 NESGX ICX TECHNOLOGIES ICXT 44934T105 VOTE FOR BOD MGMT FOR FOR 6/9/2010 NESGX ICX TECHNOLOGIES ICXT 44934T105 RATIFY THE APPOINTMENT OF GRANT THORNTON MGMT FOR FOR 6/9/2010 NEEGX IKANOS COMMUNICATIONS IKAN 45173E105 VOTE FOR BOD MGMT FOR FOR 6/8/2010 NEEGX IKANOS COMMUNICATIONS IKAN 45173E105 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR 2010 MGMT FOR FOR 6/8/2010 NEAGX IKANOS COMMUNICATIONS IKAN 45173E105 VOTE FOR BOD MGMT FOR FOR 6/8/2010 NEAGX IKANOS COMMUNICATIONS IKAN 45173E105 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR 2010 MGMT FOR FOR 6/8/2010 NESGX IKANOS COMMUNICATIONS IKAN 45173E105 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR 2010 MGMT FOR FOR 6/8/2010 NESGX IKANOS COMMUNICATIONS IKAN 45173E105 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR 2010 MGMT FOR FOR 6/8/2010 NEEGX IMMERSION CORPORATION IMMR VOTE FOR BOD MGMT FOR FOR 6/4/2010 NEEGX IMMERSION CORPORATION IMMR RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE FOR 2010 MGMT FOR FOR 6/4/2010 NEAGX IMMERSION CORPORATION IMMR VOTE FOR BOD MGMT FOR FOR 6/4/2010 NEAGX IMMERSION CORPORATION IMMR RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE FOR 2010 MGMT FOR FOR 6/4/2010 NESGX IMMERSION CORPORATION IMMR VOTE FOR BOD MGMT FOR FOR 6/4/2010 NESGX IMMERSION CORPORATION IMMR RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE FOR 2010 MGMT FOR FOR 6/4/2010 NEAGX INTERNATIONAL ASSETS CORP IAAC VOTE FOR BOD MGMT FOR FOR 3/3/2010 NEAGX INTERNATIONAL ASSETS CORP IAAC RATIFY APPOINTMENT OF KPMG AS REGISTERED INDEPENDENT PUBLIC ACCOUNTANT FOR FY 2010 MGMT FOR FOR 3/3/2010 NEEGX IPG PHOTONICS IPGP 44980X109 VOTE FOR BOD MGMT FOR FOR 6/8/2010 NEEGX IPG PHOTONICS IPGP 44980X109 TO AMEND NON-EMPLOYEE DIRECTORS STOCK PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED OR TRANSFERRED TO ANY NON-EMPLOYEE DIRECTOR PARTICIPATING IN SUCH PLAN BY 320,000 SHARES MGMT FOR FOR 6/8/2010 NEEGX IPG PHOTONICS IPGP 44980X109 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/8/2010 NEAGX IPG PHOTONICS IPGP 44980X109 VOTE FOR BOD MGMT FOR FOR 6/8/2010 NEAGX IPG PHOTONICS IPGP 44980X109 TO AMEND NON-EMPLOYEE DIRECTORS STOCK PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED OR TRANSFERRED TO ANY NON-EMPLOYEE DIRECTOR PARTICIPATING IN SUCH PLAN BY 320,000 SHARES MGMT FOR FOR 6/8/2010 NEAGX IPG PHOTONICS IPGP 44980X109 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/8/2010 NESGX IPG PHOTONICS IPGP 44980X109 VOTE FOR BOD MGMT FOR FOR 6/8/2010 NESGX IPG PHOTONICS IPGP 44980X109 TO AMEND NON-EMPLOYEE DIRECTORS STOCK PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED OR TRANSFERRED TO ANY NON-EMPLOYEE DIRECTOR PARTICIPATING IN SUCH PLAN BY 320,000 SHARES MGMT FOR FOR 6/8/2010 NESGX IPG PHOTONICS IPGP 44980X109 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/8/2010 NESGX IROBOT CORPORATION IRBT VOTE FOR BOD MGMT FOR FOR 5/27/2010 NESGX IROBOT CORPORATION IRBT RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR THE YEAR ENDING JANUARY 1, 2011 MGMT FOR FOR 5/27/2010 NEAGX IRON MOUNTAIN INC IRM VOTE FOR BOD MGMT FOR FOR 6/4/2010 NEAGX IRON MOUNTAIN INC IRM APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN 2 MGMT FOR FOR 6/4/2010 NEAGX IRON MOUNTAIN INC IRM APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN 2 MGMT FOR FOR 6/4/2010 NEAGX IRON MOUNTAIN INC IRM APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN 2 MGMT FOR FOR 6/4/2010 NEAGX IRON MOUNTAIN INC IRM RATIFICATION OF THE SELECTION BY THE AUDIT COMMETTEE OF DELOITTE & TOUCHE FOR 2010 MGMT FOR FOR 6/4/2010 NEAGX ISTA PHARMACEUTICALS ISTA 45031X204 VOTE FOR BOD MGMT FOR FOR 12/7/2009 NEAGX ISTA PHARMACEUTICALS ISTA 45031X204 RATIFICATION OF BDO SEIMAN LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING 12/31/09 MGMT FOR FOR 12/7/2009 NEAGX ISTA PHARMACEUTICALS ISTA 45031X204 APPROVE AMENDMENTS TO 2 MGMT FOR FOR 12/7/2009 NEAGX ISTA PHARMACEUTICALS ISTA 45031X204 APPROVE THE 2 MGMT FOR FOR 12/7/2009 NEAGX LEMAITRE VASCULAR INC LMAT VOTE FOR BOD MGMT FOR FOR 6/17/2010 NEAGX LEMAITRE VASCULAR INC LMAT APPROVE THE SECOND AMENDED AND RESTATED 2 MGMT FOR FOR 6/17/2010 NEAGX LEMAITRE VASCULAR INC LMAT RATIFY ERNST & YOUNG AS AUDITORS FOR 2010 MGMT FOR FOR 6/17/2010 NEAGX LINEAR TECHNOLOGY LLTC VOTE FOR BOD MGMT FOR FOR 11/4/2009 NEAGX LINEAR TECHNOLOGY LLTC TO APPROVE AN AMENDMENT TO THE COMPANY'S 2,000,000 MGMT FOR FOR 11/4/2009 NEAGX LINEAR TECHNOLOGY LLTC TO APPROVE THE COMPANY'S 2 MGMT FOR FOR 11/4/2009 NEAGX LINEAR TECHNOLOGY LLTC TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 27, 2010. MGMT FOR FOR 11/4/2009 NESGX LINEAR TECHNOLOGY LLTC TO APPROVE AN AMENDMENT TO THE COMPANY'S 2,000,000 MGMT FOR FOR 11/4/2009 NESGX LINEAR TECHNOLOGY LLTC TO APPROVE THE COMPANY'S 2 MGMT FOR FOR 11/4/2009 NESGX LINEAR TECHNOLOGY LLTC TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 27, 2010. MGMT FOR FOR 11/4/2009 NEEGX LUXOTTICA GROUP SPA LUX 55068R202 ALLOCATION OF NET INCOME AND DISTRIBUTION OF DIVIDENDS MGMT FOR FOR 4/29/2010 NEAGX LUXOTTICA GROUP SPA LUX 55068R202 ALLOCATION OF NET INCOME AND DISTRIBUTION OF DIVIDENDS MGMT FOR FOR 4/29/2010 NEAGX LUXOTTICA GROUP SPA LUX 55068R202 THE DISTRIBUTION OF DIVIDENDS MGMT FOR FOR 10/29/2009 NEAGX LUXOTTICA GROUP SPA LUX 55068R202 THE AUTHORIZATION TO PURCHASE AND SELL THE COMPANY'S ORDINARY SHARES MGMT FOR FOR 10/29/2009 NEAGX LUXOTTICA GROUP SPA LUX 55068R202 THE RESTITUTION OF THE MEMBERSHIP FO THE BOARD OF STATUATORY AUDITORS MGMT FOR FOR 10/29/2009 NEEGX LUXOTTICA GROUP SPA LUX 55068R202 THE DISTRIBUTION OF DIVIDENDS MGMT FOR FOR 10/29/2009 NEEGX LUXOTTICA GROUP SPA LUX 55068R202 THE AUTHORIZATION TO PURCHASE AND SELL THE COMPANY'S ORDINARY SHARES MGMT FOR FOR 10/29/2009 NEEGX LUXOTTICA GROUP SPA LUX 55068R202 THE RESTITUTION OF THE MEMBERSHIP FO THE BOARD OF STATUATORY AUDITORS MGMT FOR FOR 10/29/2009 NEEGX LUXOTTICA GROUP SPA LUX 55068R202 THE DISTRIBUTION OF DIVIDENDS MGMT FOR FOR 10/29/2009 NEEGX LUXOTTICA GROUP SPA LUX 55068R202 THE AUTHORIZATION TO PURCHASE AND SELL THE COMPANY'S ORDINARY SHARES MGMT FOR FOR 10/29/2009 NEEGX LUXOTTICA GROUP SPA LUX 55068R202 THE RESTITUTION OF THE MEMBERSHIP FO THE BOARD OF STATUATORY AUDITORS MGMT FOR FOR 10/29/2009 NESGX MASIMO CORPORATION MASI VOTE FOR BOD MGMT FOR FOR 6/2/2010 NESGX MASIMO CORPORATION MASI RATIFY THE SELECTION OF GRANT THORNTON AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2010 MGMT FOR FOR 6/2/2010 NEAGX MASIMO CORPORATION MASI VOTE FOR BOD MGMT FOR FOR 6/2/2010 NEAGX MASIMO CORPORATION MASI RATIFY THE SELECTION OF GRANT THORNTON AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2010 MGMT FOR FOR 6/2/2010 NEEGX MATTSON TECHNOLOGY MTSN VOTE FOR BOD MGMT FOR FOR 6/7/2010 NEEGX MATTSON TECHNOLOGY MTSN RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR THE YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 6/7/2010 NESGX MATTSON TECHNOLOGY MTSN VOTE FOR BOD MGMT FOR FOR 6/7/2010 NESGX MATTSON TECHNOLOGY MTSN RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR THE YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 6/7/2010 NESGX MATTSON TECHNOLOGY MTSN VOTE FOR BOD MGMT FOR FOR 6/7/2010 NESGX MATTSON TECHNOLOGY MTSN RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR THE YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 6/7/2010 NEEGX MERCK & CO., INC. MRK PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF 3/8/09 BY AND AMONG MERCK & CO., SCHERING-PLOUGH CORP, SP MERGER SUBSIDIARY ONE, INC. AND SP MERGER SUBSIDIARY TWO, INC AS IT MAY BE AMENDED. MGMT FOR FOR 8/7/2009 NEEGX MKS INSTRUMENTS MKSI 55306N104 VOTE FOR BOD MGMT FOR FOR 5/3/2010 NEEGX MKS INSTRUMENTS MKSI 55306N104 RATIFY APPT OF PRICEWATERHOUSECOOPER AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR 5/3/2010 NEAGX MKS INSTRUMENTS MKSI 55306N104 VOTE FOR BOD MGMT FOR FOR 5/3/2010 NEAGX MKS INSTRUMENTS MKSI 55306N104 RATIFY APPT OF PRICEWATERHOUSECOOPER AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR 5/3/2010 NESGX MKS INSTRUMENTS MKSI 55306N104 VOTE FOR BOD MGMT FOR FOR 5/3/2010 NESGX MKS INSTRUMENTS MKSI 55306N104 RATIFY APPT OF PRICEWATERHOUSECOOPER AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR 5/3/2010 NEEGX MOLEX INCORPORATED MOLX VOTE FOR BOD MGMT FOR FOR 10/30/2009 NEEGX MOLEX INCORPORATED MOLX RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT AUDITORS OF MOLEX FOR FY ENDING JUNE 30, 2010 MGMT FOR FOR 10/30/2009 NEAGX MOLEX INCORPORATED MOLX VOTE FOR BOD MGMT FOR FOR 10/30/2009 NEAGX MOLEX INCORPORATED MOLX RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT AUDITORS OF MOLEX FOR FY ENDING JUNE 30, 2010 MGMT FOR FOR 10/30/2009 NEEGX MORGAN STANLEY MS SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS SHAREHOLDER AGAINST AGAINST 5/18/2010 NEEGX MORGAN STANLEY MS VOTE FOR BOD MGMT FOR FOR 5/18/2010 NEEGX MORGAN STANLEY MS RATIFY APPOINTMENT OF DELOITTE & TOUCHE MGMT FOR FOR 5/18/2010 NEEGX MORGAN STANLEY MS TO APPROVE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR 5/18/2010 NEEGX MORGAN STANLEY MS TO AMEND THE 2 MGMT FOR FOR 5/18/2010 NEEGX MORGAN STANLEY MS SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY HOLDINGS REQUIREMENT SHAREHOLDER AGAINST AGAINST 5/18/2010 NEEGX MORGAN STANLEY MS SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIR SHAREHOLDER AGAINST AGAINST 5/18/2010 NEEGX MORGAN STANLEY MS SHAREHOLDER PROPOSAL REGARDING REPORT ON PAY DISPARITY SHAREHOLDER AGAINST AGAINST 5/18/2010 NEEGX MORGAN STANLEY MS SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF MANAGEMENT BONUSES SHAREHOLDER AGAINST AGAINST 5/18/2010 NEAGX MORTON'S RESTAURANT GROUP, INC MRT VOTE FOR BOD MGMT FOR FOR 5/11/2010 NEAGX MORTON'S RESTAURANT GROUP, INC MRT RATIFY RE-APPOINTMENT OF KPMG MGMT FOR FOR 5/11/2010 NEEGX MORTON'S RESTAURANT GROUP, INC MRT VOTE FOR BOD MGMT FOR FOR 5/11/2010 NEEGX MORTON'S RESTAURANT GROUP, INC MRT RATIFY RE-APPOINTMENT OF KPMG MGMT FOR FOR 5/11/2010 NEEGX NATIONAL SEMICONDUCTOR CORPORATION NSM VOTE FOR BOD MGMT FOR FOR 9/25/2009 NEEGX NATIONAL SEMICONDUCTOR CORPORATION NSM RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR OF THE COMPANY MGMT FOR FOR 9/25/2009 NEEGX NATIONAL SEMICONDUCTOR CORPORATION NSM APPROVAL OF THE EXECUTIVE OFFICERS INCENTIVE PLAN, AS AMENDED MGMT FOR FOR 9/25/2009 NEEGX NATIONAL SEMICONDUCTOR CORPORATION NSM APPROVAL OF THE 2 MGMT FOR FOR 9/25/2009 NEEGX NATIONAL SEMICONDUCTOR CORPORATION NSM AMENDMENTS TO CERTAIN OF OUR EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OTHER THAN NAMED OFFICERS AND DIRECTORS MGMT FOR FOR 9/25/2009 NESGX NETEZZA CORPORATION NZ 64111N101 VOTE FOR BOD MGMT FOR FOR 6/11/2010 NESGX NETEZZA CORPORATION NZ 64111N101 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 6/11/2010 NEAGX NETEZZA CORPORATION NZ 64111N101 VOTE FOR BOD MGMT FOR FOR 6/11/2010 NEAGX NETEZZA CORPORATION NZ 64111N101 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 6/11/2010 NEEGX NETEZZA CORPORATION NZ 64111N101 VOTE FOR BOD MGMT FOR FOR 6/11/2010 NEEGX NETEZZA CORPORATION NZ 64111N101 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 6/11/2010 NESGX NEWPORT CORPORATION NEWP VOTE FOR BOD MGMT FOR FOR 5/18/2010 NESGX NEWPORT CORPORATION NEWP RATIFY SELECTION OF DELOITTE & TOUCHE AS IND. REG. PUBLIC ACCTNG FIRM FOR 2011 MGMT FOR FOR 5/18/2010 NEEGX NEWPORT CORPORATION NEWP VOTE FOR BOD MGMT FOR FOR 5/18/2010 NEEGX NEWPORT CORPORATION NEWP RATIFY SELECTION OF DELOITTE & TOUCHE AS IND. REG. PUBLIC ACCTNG FIRM FOR 2011 MGMT FOR FOR 5/18/2010 NESGX NEWPORT CORPORATION NEWP CONSIDERATION OF AN AMENDMENT TO NEWPORT'S RESTATED ARTICLES OF INCORPORATION, AS AMENDED, TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS SHAREHOLDER AGAINST AGAINST 5/18/2010 NEEGX NEWPORT CORPORATION NEWP CONSIDERATION OF AN AMENDMENT TO NEWPORT'S RESTATED ARTICLES OF INCORPORATION, AS AMENDED, TO DECLASSIFY THE BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS SHAREHOLDER AGAINST AGAINST 5/18/2010 NEAGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 RATIFICATION OF THE RE-APPOINTMENT OF BRIGHTMAN ALMAGOR ZOHAR, A MEMBER OF DELOITTE & TOUCHE, AS THE INDEPENDENT AUDITORS MGMT FOR FOR 6/24/2010 NEAGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 VOTE FOR BOD MGMT FOR FOR 6/24/2010 NEAGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 APPROVAL AND RATIFICATION OF THE OFFICERS' LIABILITY INSURANCE POLICY MGMT FOR FOR 6/24/2010 NEAGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 APPROVAL OF A BIENNIAL GRANT OF OPTIONS TO DR. MICHAEL BRUNSTEIN, THE CHAIRMAN OF THE COMPANY'S BOARD OF DIRECTORS MGMT FOR FOR 6/24/2010 NEEGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 RATIFICATION OF THE RE-APPOINTMENT OF BRIGHTMAN ALMAGOR ZOHAR, A MEMBER OF DELOITTE & TOUCHE, AS THE INDEPENDENT AUDITORS MGMT FOR FOR 6/24/2010 NEEGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 VOTE FOR BOD MGMT FOR FOR 6/24/2010 NEEGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 APPROVAL AND RATIFICATION OF THE OFFICERS' LIABILITY INSURANCE POLICY MGMT FOR FOR 6/24/2010 NEEGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 APPROVAL OF A BIENNIAL GRANT OF OPTIONS TO DR. MICHAEL BRUNSTEIN, THE CHAIRMAN OF THE COMPANY'S BOARD OF DIRECTORS MGMT FOR FOR 6/24/2010 NESGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 RATIFICATION OF THE RE-APPOINTMENT OF BRIGHTMAN ALMAGOR ZOHAR, A MEMBER OF DELOITTE & TOUCHE, AS THE INDEPENDENT AUDITORS MGMT FOR FOR 6/24/2010 NESGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 VOTE FOR BOD MGMT FOR FOR 6/24/2010 NESGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 APPROVAL AND RATIFICATION OF THE OFFICERS' LIABILITY INSURANCE POLICY MGMT FOR FOR 6/24/2010 NESGX NOVA MEASURING INSTRUMENTS NVMI M7516K103 APPROVAL OF A BIENNIAL GRANT OF OPTIONS TO DR. MICHAEL BRUNSTEIN, THE CHAIRMAN OF THE COMPANY'S BOARD OF DIRECTORS MGMT FOR FOR 6/24/2010 NEAGX NUVASIVE INC NUVA VOTE FOR BOD MGMT FOR FOR 5/25/2010 NEAGX NUVASIVE INC NUVA RATIFICATION OF THE SELECTION OF ERNST & YOUNG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/25/2010 NEAGX NUVASIVE INC NUVA TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF MGMT FOR FOR 5/25/2010 NESGX NUVASIVE INC NUVA VOTE FOR BOD MGMT FOR FOR 5/25/2010 NESGX NUVASIVE INC NUVA RATIFICATION OF THE SELECTION OF ERNST & YOUNG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 5/25/2010 NESGX NUVASIVE INC NUVA TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF MGMT FOR FOR 5/25/2010 NEEGX OMNICELL INC OMCL 68213N109 VOTE FOR BOD MGMT FOR FOR 5/25/2010 NEEGX OMNICELL INC OMCL 68213N109 PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL EQUITY INCENTIVE PLAN MGMT FOR FOR 5/25/2010 NEEGX OMNICELL INC OMCL 68213N109 PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 50000 MGMT FOR FOR 5/25/2010 NEEGX OMNICELL INC OMCL 68213N109 RATIFY THE SELECTION OF ERNST & YOUNG AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMEBER 31, 2010 MGMT FOR FOR 5/25/2010 NESGX OMNICELL INC OMCL 68213N109 VOTE FOR BOD MGMT FOR FOR 5/25/2010 NESGX OMNICELL INC OMCL 68213N109 PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL EQUITY INCENTIVE PLAN MGMT FOR FOR 5/25/2010 NESGX OMNICELL INC OMCL 68213N109 PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 50000 MGMT FOR FOR 5/25/2010 NESGX OMNICELL INC OMCL 68213N109 RATIFY THE SELECTION OF ERNST & YOUNG AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMEBER 31, 2010 MGMT FOR FOR 5/25/2010 NEAGX OMNICELL INC OMCL 68213N109 VOTE FOR BOD MGMT FOR FOR 5/25/2010 NEAGX OMNICELL INC OMCL 68213N109 PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL EQUITY INCENTIVE PLAN MGMT FOR FOR 5/25/2010 NEAGX OMNICELL INC OMCL 68213N109 PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 50000 MGMT FOR FOR 5/25/2010 NEAGX OMNICELL INC OMCL 68213N109 RATIFY THE SELECTION OF ERNST & YOUNG AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMEBER 31, 2010 MGMT FOR FOR 5/25/2010 NEEGX PALOMAR MEDICAL TECH PMTI VOTE FOR BOD MGMT FOR FOR 5/19/2010 NEEGX PALOMAR MEDICAL TECH PMTI RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/19/2010 NEEGX PALOMAR MEDICAL TECH PMTI TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF MGMT FOR FOR 5/19/2010 NESGX PALOMAR MEDICAL TECH PMTI VOTE FOR BOD MGMT FOR FOR 5/19/2010 NESGX PALOMAR MEDICAL TECH PMTI RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/19/2010 NESGX PALOMAR MEDICAL TECH PMTI TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF MGMT FOR FOR 5/19/2010 NEAGX PALOMAR MEDICAL TECH PMTI VOTE FOR BOD MGMT FOR FOR 5/19/2010 NEAGX PALOMAR MEDICAL TECH PMTI RATIFY SELECTION OF ERNST & YOUNG AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/19/2010 NEAGX PALOMAR MEDICAL TECH PMTI TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF MGMT FOR FOR 5/19/2010 NEAGX PARAMETRIC TECHNOLOGY PMTC VOTE FOR BOD MGMT FOR FOR 3/3/2010 NEAGX PARAMETRIC TECHNOLOGY PMTC APPROVE THE PERFORMANCE GOALS UNDER THE 2 MGMT FOR FOR 3/3/2010 NEAGX PARAMETRIC TECHNOLOGY PMTC RE APPROVE THE PERFORMANCE GOALS UNDER THE 2 MGMT FOR FOR 3/3/2010 NEAGX PARAMETRIC TECHNOLOGY PMTC CONFIRM SELECTION OF PWC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT FY MGMT FOR FOR 3/3/2010 NEEGX PARAMETRIC TECHNOLOGY PMTC VOTE FOR BOD MGMT FOR FOR 3/3/2010 NEEGX PARAMETRIC TECHNOLOGY PMTC APPROVE THE PERFORMANCE GOALS UNDER THE 2 MGMT FOR FOR 3/3/2010 NEEGX PARAMETRIC TECHNOLOGY PMTC RE APPROVE THE PERFORMANCE GOALS UNDER THE 2 MGMT FOR FOR 3/3/2010 NEEGX PARAMETRIC TECHNOLOGY PMTC CONFIRM SELECTION OF PWC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT FY MGMT FOR FOR 3/3/2010 NESGX PDF SOLUTIONS PDFS VOTE FOR BOD MGMT FOR FOR 5/18/2010 NESGX PDF SOLUTIONS PDFS RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/18/2010 NESGX PDF SOLUTIONS PDFS PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 MGMT FOR FOR 5/18/2010 NESGX PDF SOLUTIONS PDFS PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 MGMT FOR FOR 5/18/2010 NEEGX PDF SOLUTIONS PDFS VOTE FOR BOD MGMT FOR FOR 5/18/2010 NEEGX PDF SOLUTIONS PDFS RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/18/2010 NEEGX PDF SOLUTIONS PDFS PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 MGMT FOR FOR 5/18/2010 NEEGX PDF SOLUTIONS PDFS PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 MGMT FOR FOR 5/18/2010 NEAGX PDF SOLUTIONS PDFS VOTE FOR BOD MGMT FOR FOR 5/18/2010 NEAGX PDF SOLUTIONS PDFS RATIFY SELECTION OF PRICEWATERHOUSECOOPERS AS IND. REG. PUBLIC ACCTNG FIRM FOR 2010 MGMT FOR FOR 5/18/2010 NEAGX PDF SOLUTIONS PDFS PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 MGMT FOR FOR 5/18/2010 NEAGX PDF SOLUTIONS PDFS PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 MGMT FOR FOR 5/18/2010 NESGX PDF SOLUTIONS PDFS VOTE FOR BOD MGMT FOR FOR 10/7/2009 NESGX PDF SOLUTIONS PDFS PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING 12/31/09 MGMT FOR FOR 10/7/2009 NEEGX PHASE FORWARD PFWD 71721R406 VOTE FOR BOD MGMT FOR FOR 4/30/2010 NEEGX PHASE FORWARD PFWD 71721R406 RATIFY APPT OF ERNST & YOUNG AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR 4/30/2010 NESGX PHASE FORWARD PFWD 71721R406 VOTE FOR BOD MGMT FOR FOR 4/30/2010 NESGX PHASE FORWARD PFWD 71721R406 RATIFY APPT OF ERNST & YOUNG AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR 4/30/2010 NEAGX PHASE FORWARD PFWD 71721R406 VOTE FOR BOD MGMT FOR FOR 4/30/2010 NEAGX PHASE FORWARD PFWD 71721R406 RATIFY APPT OF ERNST & YOUNG AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR 4/30/2010 NEEGX PHASE FORWARD PFWD 71721R406 VOTE FOR BOD MGMT FOR FOR 4/30/2010 NEEGX PHASE FORWARD PFWD 71721R406 RATIFY APPT OF ERNST & YOUNG AS INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR 4/30/2010 NEEGX PHASE FORWARD PFWD 71721R406 PROPSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER…PHASE FORWARD WILL BE ACQUIRED BY ORACLE MGMT FOR FOR 6/22/2010 NEEGX PHASE FORWARD PFWD 71721R406 PROPOSAL TO ADJOURN OR POSTPONE THE SPECIAL MEETING MGMT FOR FOR 6/22/2010 NESGX PHASE FORWARD PFWD 71721R406 PROPSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER…PHASE FORWARD WILL BE ACQUIRED BY ORACLE MGMT FOR FOR 6/22/2010 NESGX PHASE FORWARD PFWD 71721R406 PROPOSAL TO ADJOURN OR POSTPONE THE SPECIAL MEETING MGMT FOR FOR 6/22/2010 NEAGX PHASE FORWARD PFWD 71721R406 PROPSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER…PHASE FORWARD WILL BE ACQUIRED BY ORACLE MGMT FOR FOR 6/22/2010 NEAGX PHASE FORWARD PFWD 71721R406 PROPOSAL TO ADJOURN OR POSTPONE THE SPECIAL MEETING MGMT FOR FOR 6/22/2010 NESGX PLX TECHNOLOGY PLXT VOTE FOR BOD MGMT FOR FOR 5/26/2010 NESGX PLX TECHNOLOGY PLXT APPROVE AN AMENDMENT TO THE COMPANY'S 2 MGMT FOR FOR 5/26/2010 NESGX PLX TECHNOLOGY PLXT RATIFY THE APPOINTMENT OF BDO SEIDMAN AS THE COMPANY ACCOUNTING FIRM MGMT FOR FOR 5/26/2010 NESGX PLX TECHNOLOGY PLXT VOTE FOR BOD MGMT FOR FOR 5/26/2010 NESGX PLX TECHNOLOGY PLXT APPROVE AN AMENDMENT TO THE COMPANY'S 2 MGMT FOR FOR 5/26/2010 NESGX PLX TECHNOLOGY PLXT RATIFY THE APPOINTMENT OF BDO SEIDMAN AS THE COMPANY ACCOUNTING FIRM MGMT FOR FOR 5/26/2010 NEAGX POWERWAVE TECHNOLOGIES PWAV A VOTE FOR ELECTION OF THE FOLLOWING NOMINEES: 01-MOIZ M. BEGUWALA, 02-KEN J. BRADLEY, 03-RONALD J. BUSCHUR, 04-JOHN L. CLENDENIN, 05-DAVID L. GEORGE, 06-EUGENE L. GODA, 07-CARL W. NEUN MGMT FOR FOR 8/12/2009 NEAGX POWERWAVE TECHNOLOGIES PWAV TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. MGMT FOR FOR 8/12/2009 NESGX POWERWAVE TECHNOLOGIES PWAV A VOTE FOR ELECTION OF THE FOLLOWING NOMINEES: 01-MOIZ M. BEGUWALA, 02-KEN J. BRADLEY, 03-RONALD J. BUSCHUR, 04-JOHN L. CLENDENIN, 05-DAVID L. GEORGE, 06-EUGENE L. GODA, 07-CARL W. NEUN MGMT FOR FOR 8/12/2009 NESGX POWERWAVE TECHNOLOGIES PWAV TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS. MGMT FOR FOR 8/12/2009 NEAGX PRECISION CASTPARTS, CORP PCP A VOTE FOR ELECTION OF THE FOLLOWING NOMINEES 01-MARK DONEGAN, 02-VERNON E. OECHSLE, 03-RICK SCHMIDT MGMT FOR FOR 8/11/2009 NEAGX PRECISION CASTPARTS, CORP PCP RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 8/11/2009 NEAGX QUIXOTE CORPORATION QUIX APPROVING THE STOCKHOLDER RIGHTS PLAN MGMT FOR AGAINST 11/19/2009 NEAGX QUIXOTE CORPORATION QUIX VOTE FOR BOD MGMT FOR FOR 11/19/2009 NEAGX QUIXOTE CORPORATION QUIX RATIFYING THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 11/19/2009 NEAGX RESOURCES CONNECTIONS, INC. RECN 76122Q105 VOTE FOR BOD MGMT FOR FOR 10/22/2009 NEAGX RESOURCES CONNECTIONS, INC. RECN 76122Q105 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM FOR FY 2010 MGMT FOR FOR 10/22/2009 NEEGX RESOURCES CONNECTIONS, INC. RECN 76122Q105 VOTE FOR BOD MGMT FOR FOR 10/22/2009 NEEGX RESOURCES CONNECTIONS, INC. RECN 76122Q105 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM FOR FY 2010 MGMT FOR FOR 10/22/2009 NEAGX RITCHIE BROS AUCTIONEERS INC. RBA VOTE FOR BOD MGMT FOR FOR 4/29/2010 NEAGX RITCHIE BROS AUCTIONEERS INC. RBA APPOINTMENT OF KPMG AS AUDITORS OF CMPNAY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR RENUMERATION MGMT FOR FOR 4/29/2010 NEAGX RITCHIE BROS AUCTIONEERS INC. RBA APPROVAL OF THE RECONFIMATION OF THE SH RIGHTS PLAN IN ACCORDANCE WITH THE SH RIGHTS PLAN AGREEMENT DTD AS OF 2/27/07 MGMT FOR FOR 4/29/2010 NEEGX SAIC INC SAI 78390X101 VOTE FOR BOD MGMT FOR FOR 6/18/2010 NEEGX SAIC INC SAI 78390X101 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR 6/18/2010 NEEGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF THE SCHEME OF ARRANGEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY AS ANNEX A MGMT FOR FOR 4/14/2010 NEEGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF MOTION TO ADJOURN THE SPECIAL MEETING TO A LATER DATE TO SOLICIT ADDTL PROXIES IF THERE ARE INSUFFICIENT PROXIES OR SH PRESENT TO CONDUCT THE VOTE ON THE SCHEME MGMT FOR FOR 4/14/2010 NEEGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF THE CANCELLATION OF SEAGATE-CAYMAN'S SHARES CAPITAL, WHICH IS NECESSARY INORDER TO EFFECT THE SCHEME ARRANGEMENT MGMT FOR FOR 4/14/2010 NEEGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF THE CREATION OF DISTRIBUTABLE RESERVES OF SEAGATE-IRELAND WHICH ARE REQUIRED UNDER IRISH LAW IN ORDER TO PERMIT US TO PAY DIVIDENDS AND REPURCHASE OR REDEEM SHARES FOLLOWING THE TRANSACTION MGMT FOR FOR 4/14/2010 NEEGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF A MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDTL PROXIES IF THERE ARE INSUFFICIENT PROXIES/SH PRESENT MGMT FOR FOR 4/14/2010 NESGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF THE SCHEME OF ARRANGEMENT, A COPY OF WHICH IS ATTACHED TO THE ACCOMPANYING PROXY AS ANNEX A MGMT FOR FOR 4/14/2010 NESGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF MOTION TO ADJOURN THE SPECIAL MEETING TO A LATER DATE TO SOLICIT ADDTL PROXIES IF THERE ARE INSUFFICIENT PROXIES OR SH PRESENT TO CONDUCT THE VOTE ON THE SCHEME MGMT FOR FOR 4/14/2010 NESGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF THE CANCELLATION OF SEAGATE-CAYMAN'S SHARES CAPITAL, WHICH IS NECESSARY INORDER TO EFFECT THE SCHEME ARRANGEMENT MGMT FOR FOR 4/14/2010 NESGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF THE CREATION OF DISTRIBUTABLE RESERVES OF SEAGATE-IRELAND WHICH ARE REQUIRED UNDER IRISH LAW IN ORDER TO PERMIT US TO PAY DIVIDENDS AND REPURCHASE OR REDEEM SHARES FOLLOWING THE TRANSACTION MGMT FOR FOR 4/14/2010 NESGX SEAGATE TECHNOLOGY STX G7945J104 APPROVAL OF A MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDTL PROXIES IF THERE ARE INSUFFICIENT PROXIES/SH PRESENT MGMT FOR FOR 4/14/2010 NEEGX SEAGATE TECHNOLOGY STX G7945J104 VOTE FOR BOD MGMT FOR FOR 10/28/2009 NEEGX SEAGATE TECHNOLOGY STX G7945J104 PROPOSAL TO APPROVE AN INCREASE IN THE COMMON SHARES AVAILABLE FOR PURCHASE UNDER SEAGATE TECHNOLOGY'S EMPLOYEE STOCK PURCHASE PLAN IN THE AMOUNT OF 10 MILLION SHARES MGMT FOR FOR 10/28/2009 NEEGX SEAGATE TECHNOLOGY STX G7945J104 PROPOSAL TO APPROVE AN EMPLOYEE STOCK OPTION EXCHANGE PROGRAM. MGMT FOR FOR 10/28/2009 NEEGX SEAGATE TECHNOLOGY STX G7945J104 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 10/28/2009 NESGX SEAGATE TECHNOLOGY STX G7945J104 VOTE FOR BOD MGMT FOR FOR 10/28/2009 NESGX SEAGATE TECHNOLOGY STX G7945J104 PROPOSAL TO APPROVE AN INCREASE IN THE COMMON SHARES AVAILABLE FOR PURCHASE UNDER SEAGATE TECHNOLOGY'S EMPLOYEE STOCK PURCHASE PLAN IN THE AMOUNT OF 10 MILLION SHARES MGMT FOR FOR 10/28/2009 NESGX SEAGATE TECHNOLOGY STX G7945J104 PROPOSAL TO APPROVE AN EMPLOYEE STOCK OPTION EXCHANGE PROGRAM. MGMT FOR FOR 10/28/2009 NESGX SEAGATE TECHNOLOGY STX G7945J104 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 10/28/2009 NEAGX SOLTA MEDICAL INC SLTM 83438K103 VOTE FOR BOD MGMT FOR FOR 6/3/2010 NEAGX SOLTA MEDICAL INC SLTM 83438K103 APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AMONG OTHER THINGS, ALLOW THE COMPANY TO QUALIFY AWARDS GRANTED THEREUNDER AS "PERFORMANCE-BASED" WITHIN THE MEANING OF SECTION 162M OF THE INTERNAL REVENUE CODE MGMT FOR FOR 6/3/2010 NEAGX SOLTA MEDICAL INC SLTM 83438K103 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/3/2010 NESGX SOLTA MEDICAL INC SLTM 83438K103 VOTE FOR BOD MGMT FOR FOR 6/3/2010 NESGX SOLTA MEDICAL INC SLTM 83438K103 APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AMONG OTHER THINGS, ALLOW THE COMPANY TO QUALIFY AWARDS GRANTED THEREUNDER AS "PERFORMANCE-BASED" WITHIN THE MEANING OF SECTION 162M OF THE INTERNAL REVENUE CODE MGMT FOR FOR 6/3/2010 NESGX SOLTA MEDICAL INC SLTM 83438K103 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/3/2010 NEAGX SOLTA MEDICAL INC SLTM 83438K103 VOTE FOR BOD MGMT FOR FOR 6/3/2010 NEAGX SOLTA MEDICAL INC SLTM 83438K103 APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AMONG OTHER THINGS, ALLOW THE COMPANY TO QUALIFY AWARDS GRANTED THEREUNDER AS "PERFORMANCE-BASED" WITHIN THE MEANING OF SECTION 162M OF THE INTERNAL REVENUE CODE MGMT FOR FOR 6/3/2010 NEAGX SOLTA MEDICAL INC SLTM 83438K103 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE AS THE COMPANY'S INDEPENDENT AUDITING FIRM MGMT FOR FOR 6/3/2010 NEEGX SOUNDBEITE COMMUNICATIONS, INC SDBT VOTE FOR BOD MGMT FOR FOR 5/19/2010 NEEGX SOUNDBEITE COMMUNICATIONS, INC SDBT RATIFICATION OF SELECTION DELOITTE AND TOUCHE IND. REG. PUBLIC AUDITING FIRM MGMT FOR FOR 5/19/2010 NESGX SOUNDBEITE COMMUNICATIONS, INC SDBT VOTE FOR BOD MGMT FOR FOR 5/19/2010 NESGX SOUNDBEITE COMMUNICATIONS, INC SDBT RATIFICATION OF SELECTION DELOITTE AND TOUCHE IND. REG. PUBLIC AUDITING FIRM MGMT FOR FOR 5/19/2010 NEAGX SOUNDBEITE COMMUNICATIONS, INC SDBT VOTE FOR BOD MGMT FOR FOR 5/19/2010 NEAGX SOUNDBEITE COMMUNICATIONS, INC SDBT RATIFICATION OF SELECTION DELOITTE AND TOUCHE IND. REG. PUBLIC AUDITING FIRM MGMT FOR FOR 5/19/2010 NEEGX SOUTHWALL TECHNOLOGIES SWTX.OB VOTE FOR BOD MGMT FOR FOR 5/12/2010 NEEGX SOUTHWALL TECHNOLOGIES SWTX.OB AMENDMENT TO OUT CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF OUR COMMON STOCK BY A RATIO OF NOT LESS THAN ONE FOR TWO AND NOT MORE THAN ONE FOR SIX AT ANY TIME PRIOR TO MAY 12, 2011, AND (ii) REDUCE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK BY THE REVERSE STOCK SPLIT RATIO DETERMINDED BY BOARD, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT MGMT FOR FOR 5/12/2010 NEEGX SOUTHWALL TECHNOLOGIES SWTX.OB IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON OTHER BUSINESS MGMT FOR FOR 5/12/2010 NEEGX SOUTHWALL TECHNOLOGIES SWTX.OB VOTE FOR BOD MGMT FOR FOR 5/12/2010 NEEGX SOUTHWALL TECHNOLOGIES SWTX.OB AMENDMENT TO OUT CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT OF OUR COMMON STOCK BY A RATIO OF NOT LESS THAN ONE FOR TWO AND NOT MORE THAN ONE FOR SIX AT ANY TIME PRIOR TO MAY 12, 2011, AND (ii) REDUCE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK BY THE REVERSE STOCK SPLIT RATIO DETERMINDED BY BOARD, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT MGMT FOR FOR 5/12/2010 NEEGX SOUTHWALL TECHNOLOGIES SWTX.OB IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON OTHER BUSINESS MGMT FOR FOR 5/12/2010 NEAGX SUPER MICRO COMPUTER INC SMCI 86800U104 VOTE FOR BOD MGMT FOR FOR 2/9/2010 NEAGX SUPER MICRO COMPUTER INC SMCI 86800U104 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 2/9/2010 NEEGX SUPER MICRO COMPUTER INC SMCI 86800U104 VOTE FOR BOD MGMT FOR FOR 2/9/2010 NEEGX SUPER MICRO COMPUTER INC SMCI 86800U104 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 2/9/2010 NEEGX SUPER MICRO COMPUTER INC SMCI 86800U104 VOTE FOR BOD MGMT FOR FOR 2/9/2010 NEEGX SUPER MICRO COMPUTER INC SMCI 86800U104 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 2/9/2010 NEAGX SUPER MICRO COMPUTER INC SMCI 86800U104 VOTE FOR BOD MGMT FOR FOR 2/9/2010 NEAGX SUPER MICRO COMPUTER INC SMCI 86800U104 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 2/9/2010 NEAGX SYNERON MEDICAL LTD ELOS APPROVAL AND RATIFICATION OF THE REAPPOINTMENT OF KOST FORER AND GABBY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE COMPANY'S 2/31/09 AND FOR AN ADDITIONAL PERIOD UNTIL THE NEXT ANNUAL GENERAL MTG. MGMT FOR FOR 3/2/2010 NEAGX SYNERON MEDICAL LTD ELOS RE-ELECTION OF MARSHALL BUTLERAND YAFFA KRINDEL WHOSE CURRENT TERMS EXPIRE AT THE MEETING, AS CLASS II DIRECTORS TO HOLD OFFICE UNTIL THE END OF THE THIRD ANNUAL GENERAL MEETING OF SHAREHOLDERS OF THE COMPANY TO BE HELD AFTER THE MEETING OR UNTIL A SUCCESSOR HAS BEEN DULY ELECTED. MGMT FOR FOR 3/2/2010 NEAGX SYNERON MEDICAL LTD ELOS APPROVAL OF NA INCREASE IN THE COMPANY'S AUTHORIZED SHARE CAPITAL FROM NIS 1,000,,000,'S ARTICLES OF ASSOCIATION TO REFLECT SUCH INCREASE. MGMT FOR FOR 3/2/2010 NEEGX SYPRIS SOLUTIONS SYPR VOTE FOR BOD MGMT FOR FOR 5/11/2010 NEEGX SYPRIS SOLUTIONS SYPR APPROVAL OF 2 MGMT FOR FOR 5/11/2010 NESGX TESSERA TECHNOLOGIES TSRA 88164L100 VOTE FOR BOD MGMT FOR FOR 5/12/2010 NESGX TESSERA TECHNOLOGIES TSRA 88164L100 TO APPROVE THE COMPANY'S FIFTH AMENDED AND RESTATED 2 MGMT FOR FOR 5/12/2010 NESGX TESSERA TECHNOLOGIES TSRA 88164L100 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS FOR 2010 MGMT FOR FOR 5/12/2010 NEEGX THERMO FISHER TMO VOTE FOR BOD MGMT FOR FOR 5/26/2010 NEEGX THERMO FISHER TMO RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR 5/26/2010 NEEGX TOMOTHERAPY TOMO VOTE FOR BOD MGMT FOR FOR 4/30/2010 NEEGX TOMOTHERAPY TOMO RATIFY APPT OF PWC LLP AS IND. REG. PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR 4/30/2010 NEEGX TOMOTHERAPY TOMO VOTE FOR BOD MGMT FOR FOR 4/30/2010 NEEGX TOMOTHERAPY TOMO RATIFY APPT OF PWC LLP AS IND. REG. PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR 4/30/2010 NEAGX TOMOTHERAPY TOMO VOTE FOR BOD MGMT FOR FOR 4/30/2010 NEAGX TOMOTHERAPY TOMO RATIFY APPT OF PWC LLP AS IND. REG. PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR 4/30/2010 NESGX TOMOTHERAPY TOMO VOTE FOR BOD MGMT FOR FOR 4/30/2010 NESGX TOMOTHERAPY TOMO RATIFY APPT OF PWC LLP AS IND. REG. PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR 4/30/2010 NESGX TOMOTHERAPY TOMO VOTE FOR BOD MGMT FOR FOR 4/30/2010 NESGX TOMOTHERAPY TOMO RATIFY APPT OF PWC LLP AS IND. REG. PUBLIC ACCOUNTING FIRM FOR 2010 MGMT FOR FOR 4/30/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 APPROVAL OF 2 MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 DISCHARGE OF THE MEMBERS OF THE BOD AND EXEC OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FY 2009. MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 APPROPRIATION OF AVAILABLE EARNINGS FOR FY 2 MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 CHANGE OF COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 DISTRIBUTION TO SH IN THE FORM OF A PAR VALUE REDUCTION MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 VOTE FOR BOD MGMT FOR FOR 5/14/2010 NEEGX TRANSOCEAN LTD RIG H8817H100 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. MGMT FOR FOR 5/14/2010 NEAGX TRIMBLE NAVIGATION LIMITED TRMB VOTE FOR BOD MGMT FOR FOR 5/19/2010 NEAGX TRIMBLE NAVIGATION LIMITED TRMB RATIFY THE APPOINTMENT OF ERNST & YOUNG FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 MGMT FOR FOR 5/19/2010 NEAGX TRIMBLE NAVIGATION LIMITED TRMB TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF MGMT FOR FOR 5/19/2010 NEEGX TRIQUINT SEMICONDUCTOR TQNT 89674K103 VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEEGX TRIQUINT SEMICONDUCTOR TQNT 89674K103 RATIFY APPOINTMENT OF KPMG AS REGISTERED INDEPENDENT PUBLIC ACCOUNTANT FOR FY 2010 MGMT FOR FOR 5/13/2010 NEAGX TRIQUINT SEMICONDUCTOR TQNT 89674K103 VOTE FOR BOD MGMT FOR FOR 5/13/2010 NEAGX TRIQUINT SEMICONDUCTOR TQNT 89674K103 RATIFY APPOINTMENT OF KPMG AS REGISTERED INDEPENDENT PUBLIC ACCOUNTANT FOR FY 2010 MGMT FOR FOR 5/13/2010 NESGX TRUE RELIGION APPAREL INC TRLG 89784N104 VOTE FOR BOD MGMT FOR FOR 6/22/2010 NESGX TRUE RELIGION APPAREL INC TRLG 89784N104 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE MGMT FOR FOR 6/22/2010 NESGX VARIAN MEDICAL SYSTEMS VAR 92220P105 VOTE FOR BOD MGMT FOR FOR 2/11/2010 NESGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS INC SECOND AMENDED AND RESTATED 2 MGMT FOR FOR 2/11/2010 NESGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE THE VARIAN MEDICAL SYSTEMS INC 2 MGMT FOR FOR 2/11/2010 NESGX VARIAN MEDICAL SYSTEMS VAR 92220P105 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 VOTE FOR BOD MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS INC SECOND AMENDED AND RESTATED 2 MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE THE VARIAN MEDICAL SYSTEMS INC 2 MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 VOTE FOR BOD MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS INC SECOND AMENDED AND RESTATED 2 MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE THE VARIAN MEDICAL SYSTEMS INC 2 MGMT FOR FOR 2/11/2010 NEEGX VARIAN MEDICAL SYSTEMS VAR 92220P105 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 2/11/2010 NEAGX VARIAN MEDICAL SYSTEMS VAR 92220P105 VOTE FOR BOD MGMT FOR FOR 2/11/2010 NEAGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS INC SECOND AMENDED AND RESTATED 2 MGMT FOR FOR 2/11/2010 NEAGX VARIAN MEDICAL SYSTEMS VAR 92220P105 TO APPROVE THE VARIAN MEDICAL SYSTEMS INC 2 MGMT FOR FOR 2/11/2010 NEAGX VARIAN MEDICAL SYSTEMS VAR 92220P105 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2 MGMT FOR FOR 2/11/2010 NEEGX VIASAT INC VSAT 92552V100 VOTE FOR BOD MGMT FOR FOR 10/1/2009 NEEGX VIASAT INC VSAT 92552V100 RATIFICATION OF APPOINTMENT OF PRICE WATERHOUSE COOPERS LLP AS VIASAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 10/1/2009 NEEGX VIASAT INC VSAT 92552V100 APPROVAL OF AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 10/1/2009 NEAGX VIASAT INC VSAT 92552V100 VOTE FOR BOD MGMT FOR FOR 10/1/2009 NEAGX VIASAT INC VSAT 92552V100 RATIFICATION OF APPOINTMENT OF PRICE WATERHOUSE COOPERS LLP AS VIASAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 10/1/2009 NEAGX VIASAT INC VSAT 92552V100 APPROVAL OF AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 10/1/2009 NESGX VIASAT INC VSAT 92552V100 VOTE FOR BOD MGMT FOR FOR 10/1/2009 NESGX VIASAT INC VSAT 92552V100 RATIFICATION OF APPOINTMENT OF PRICE WATERHOUSE COOPERS LLP AS VIASAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 10/1/2009 NESGX VIASAT INC VSAT 92552V100 APPROVAL OF AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 10/1/2009 NEEGX VISHAY INTERTECHNOLOGY VSH STOCKHOLDER PROPOSAL SHAREHOLDER AGAINST AGAINST 6/16/2010 NEEGX VISHAY INTERTECHNOLOGY VSH VOTE FOR BOD MGMT FOR FOR 6/16/2010 NEEGX VISHAY INTERTECHNOLOGY VSH RATIFY THE APPOINTMENT OF ERNST & YOUNG FOR 2010 MGMT FOR FOR 6/16/2010 NEAGX VISHAY INTERTECHNOLOGY VSH STOCKHOLDER PROPOSAL SHAREHOLDER AGAINST AGAINST 6/16/2010 NEAGX VISHAY INTERTECHNOLOGY VSH VOTE FOR BOD MGMT FOR FOR 6/16/2010 NEAGX VISHAY INTERTECHNOLOGY VSH RATIFY THE APPOINTMENT OF ERNST & YOUNG FOR 2010 MGMT FOR FOR 6/16/2010 NEAGX VOLCANO CORPORATION VOLC VOTE FOR BOD MGMT FOR FOR 7/29/2009 NEAGX VOLCANO CORPORATION VOLC TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2009 MGMT FOR FOR 7/29/2009 NEAGX VOLCANO CORPORATION VOLC TO APPROVE THE AMENDED AND RESTATED 2 MGMT FOR FOR 7/29/2009 NEAGX WHOLE FOODS MARKET INC WFMI VOTE FOR BOD MGMT FOR FOR 3/8/2010 NEAGX WHOLE FOODS MARKET INC WFMI RATIFICATION OF ERNST AND YOUNG AS INDEPENDENT AUDITOR FOR FY 2010 MGMT FOR FOR 3/8/2010 NEEGX WHOLE FOODS MARKET INC WFMI VOTE FOR BOD MGMT FOR FOR 3/8/2010 NEEGX WHOLE FOODS MARKET INC WFMI RATIFICATION OF ERNST AND YOUNG AS INDEPENDENT AUDITOR FOR FY 2010 MGMT FOR FOR 3/8/2010 NEAGX WHOLE FOODS MARKET INC WFMI SHAREHOLDER PROPOSAL REGARDING EXPANDING THE REQUIREMENT FOR MAJORITY VOTING STANDARDS FOR ALL MATTERS REQUIRING A VOTE OF SH IN COMPANY'S ARTICLES OF INCORPORATION AND BYLAWS SHAREHOLDER AGAINST AGAINST 3/8/2010 NEAGX WHOLE FOODS MARKET INC WFMI SH PROPOSAL REGARDING AMENDMENT OF THE COMPANY'S BYLAWS TO PERMIT REMOVAL OF A DIRECTOR WITH OUR WITHOUT CAUSE. SHAREHOLDER AGAINST AGAINST 3/8/2010 NEAGX WHOLE FOODS MARKET INC WFMI SH PROPOSAL REGARDING ESTABLISHING A BOD POLICY CONCERNING AN ENGAGEMENT PROCESS WITH PROPONENTS OF SH PROPOSALS THAT ARE SUPPORTED BY A MAJORITY OF THE VOTES CAST. SHAREHOLDER AGAINST AGAINST 3/8/2010 NEAGX WHOLE FOODS MARKET INC WFMI SH PROPOSAL REGARDING REQUESTING THAT THE BOD AMEND THE COMPANY'S CORP GOVERNANCE PRINCIPLES TO ADOPT AND DISCLOSE A WRITTEN AND DETAILED CEO SUCCESSION PLANNING POLICY. SHAREHOLDER AGAINST AGAINST 3/8/2010 NEEGX WHOLE FOODS MARKET INC WFMI SHAREHOLDER PROPOSAL REGARDING EXPANDING THE REQUIREMENT FOR MAJORITY VOTING STANDARDS FOR ALL MATTERS REQUIRING A VOTE OF SH IN COMPANY'S ARTICLES OF INCORPORATION AND BYLAWS SHAREHOLDER AGAINST AGAINST 3/8/2010 NEEGX WHOLE FOODS MARKET INC WFMI SH PROPOSAL REGARDING AMENDMENT OF THE COMPANY'S BYLAWS TO PERMIT REMOVAL OF A DIRECTOR WITH OUR WITHOUT CAUSE. SHAREHOLDER AGAINST AGAINST 3/8/2010 NEEGX WHOLE FOODS MARKET INC WFMI SH PROPOSAL REGARDING ESTABLISHING A BOD POLICY CONCERNING AN ENGAGEMENT PROCESS WITH PROPONENTS OF SH PROPOSALS THAT ARE SUPPORTED BY A MAJORITY OF THE VOTES CAST. SHAREHOLDER AGAINST AGAINST 3/8/2010 NEEGX WHOLE FOODS MARKET INC WFMI SH PROPOSAL REGARDING REQUESTING THAT THE BOD AMEND THE COMPANY'S CORP GOVERNANCE PRINCIPLES TO ADOPT AND DISCLOSE A WRITTEN AND DETAILED CEO SUCCESSION PLANNING POLICY. SHAREHOLDER AGAINST AGAINST 3/8/2010 NESGX X-RITE, INCORPORATED XRIT VOTE FOR BOD MGMT FOR FOR 5/18/2010 NEEGX XYRATEX XRTX G98268108 VOTE FOR BOD MGMT FOR FOR 3/30/2010 NEEGX XYRATEX XRTX G98268108 REAPPOINTMENT OF PWC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY ENDED 11/30/10 AND TO AUTHORIZE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO AGREE THE RENUMERATION OF THE ACCTG FIRM. MGMT FOR FOR 3/30/2010 NESGX XYRATEX XRTX G98268108 VOTE FOR BOD MGMT FOR FOR 3/30/2010 NESGX XYRATEX XRTX G98268108 REAPPOINTMENT OF PWC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY ENDED 11/30/10 AND TO AUTHORIZE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO AGREE THE RENUMERATION OF THE ACCTG FIRM. MGMT FOR FOR 3/30/2010 NESGX ZYGO CORPORATION ZIGO VOTE FOR BOD MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO VOTE FOR BOD MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR 2/10/2010 NEEGX ZYGO CORPORATION ZIGO VOTE FOR BOD MGMT FOR FOR 2/10/2010 NEEGX ZYGO CORPORATION ZIGO RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2010 MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO VOTE FOR BOD MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO RATIFICATION OF DELOITTE & TOUCHE MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO ELECTION OF ADDTL DIRECTOR MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO VOTE FOR BOD MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO RATIFICATION OF DELOITTE & TOUCHE MGMT FOR FOR 2/10/2010 NESGX ZYGO CORPORATION ZIGO ELECTION OF ADDTL DIRECTOR MGMT FOR FOR 2/10/2010 NEEGX ZYGO CORPORATION ZIGO VOTE FOR BOD MGMT FOR FOR 2/10/2010 NEEGX ZYGO CORPORATION ZIGO RATIFICATION OF DELOITTE & TOUCHE MGMT FOR FOR 2/10/2010 NEEGX ZYGO CORPORATION ZIGO ELECTION OF ADDTL DIRECTOR MGMT FOR FOR 2/10/2010 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) THE NEEDHAM FUNDS, INC. By (Signature and Title)* /s/ George A. Needham George A. Needham President (Principal Executive Officer) Date August 16, 2010 * Print the name and title of each signing officer under his or her signature.
